BY EDGAR Ms. Jennifer Thompson Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0405 Phone Number: (202) 551-3737 October 24, 2014 Re: Brazilian Distribution Company Form 20-F for the Fiscal Year ended December 31, 2013 Filed April 30, 2014 File No. 001-14626 Dear Ms. Thompson: Brazilian Distribution Company ( Companhia Brasileira de Distribuição , or the “ Company ”) has received the Staff’s comment letter dated September 26, 2014 concerning the above-referenced filing on Form 20-F (the “ 20-F ”). The Company acknowledges that: • The Company is responsible for the adequacy and accuracy of the disclosure in the filing; • The Staff
